Citation Nr: 1604428	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-40 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder with radiculopathy, to include as secondary to service-connected bilateral shoulder disabilities.

2. Entitlement to an initial evaluation in excess of 10 percent for a residual scar on right shoulder.

3.  Entitlement to an initial evaluation in excess of 10 percent for a residual scar on left shoulder.

4.  Entitlement to a compensable evaluation for residuals of a bite injury to the right hand with degenerative joint disease of the fourth metacarpophalangeal joint and flexion deformity of the fifth finger.


REPRESENTATION

Appellant represented by:	Deborah M. House, Attorney
ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1989 to January 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  In that decision, the RO denied an increased evaluation for the right hand disability and service connection for a cervical spine disorder with radiculopathy.  The RO also granted service connection for painful surgical scars on the bilateral shoulders and assigned a noncompensable evaluation effective from October 15, 2007.

During the pendency of the appeal, in a February 2010 rating decision, the Philadelphia RO found a clear an unmistakable error in the February 2008 rating decision with respect to the single evaluation assigned for the bilateral shoulder scars.  The RO assigned separate 10 percent ratings for the left shoulder and right shoulder scars effective from October 15, 2007.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issues remain on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to theAOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes additional evidence has been received, including private medical records, which were not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of that evidence.  Thus, the Board finds that a remand is required for the AOJ to issue a supplemental statement of the case. See 38 C.F.R. §§ 19.31, 19.38 (requiring issuance of SSOC following Board remand unless Board specifies otherwise or purpose of remand is to assemble records previously considered and discussed in prior SSOC); 20.1304.

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a cervical spine disorder and radiculopathy.  He was seen for complaints of neck pain in service.   For example, in November 1999, the Veteran complained of persistent neck pain with radicular symptoms into the right arm.  An x-ray also showed minimal degenerative changes at C5-6 and C6-7 with anterior osteophytes and very mild disc space narrowing.  Moreover, private medical records indicate that the Veteran has reported experiencing neck pain with some numbness into the left hand in equal distribution, An MRI also revealed moderate disc disease.  See September 2014 private treatment record.  In addition, a cervical spine x-ray was taken in connection with a November 2007 VA examination, which showed minimal degenerative disease.  It was further noted that he had a 17-year history of pain with decreased range of motion.  However, the claims file does not contain a medical opinion addressing the etiology of any cervical spine disorder and radiculopathy that may be present.   Therefore, the Board finds that a VA examination and medical opinion are needed.

In addition, the Board notes that the Veteran was last afforded a VA scar examination in December 2012.  Since that time, the Veteran had surgical revision of his left shoulder replacement in June 2015, and it was also noted that his right shoulder continued to cause him pain and would likely need to undergo revision surgery.  See August 2015 statement from J.H.H.  Thus, it is unclear if his scars would have been affected by the additional surgery or whether he may additional scars on his shoulders.  Therefore, the Board finds that a more recent VA examination is needed to ascertain the current severity and manifestations of the Veteran's bilateral shoulder scars.

The Board further notes that none of the VA examination reports provide the findings necessary to evaluation the Veteran's service-connected right hand disability.  Rather, the November 2007 VA examination appears to address hand numbness in the context of his service-connected shoulder disabilities.  There is no examination report addressing whether the Veteran has functional loss in his hands or individual fingers.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected right hand disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a cervical spine disorder, radiculopathy, scars on his bilateral shoulders, and right hand and finger disabilities.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder and radiculopathy that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all current cervical spine disorders and associated neurological disorders.  For each diagnosis identified, the examiner should state whether it is at least not the disorder manifested during the Veteran's military service or is otherwise causally or etiologically related to his service, including any symptomatology therein. 

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a cervical spine disorder that is either caused by or permanently aggravated by his service-connected bilateral shoulder disabilities. 

The examiner should further opine as to whether it is at least as likely as not that the Veteran has radiculopathy that is either caused by or permanently aggravated by a cervical spine disorder and/or his service-connected bilateral shoulder disabilities. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected scars on his right and left shoulders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected residual scars on the right and left shoulders.  In particular, he or she should provide the size of each scar and indicate whether it is painful, unstable, superficial, deep, or nonlinear.  The examiner should also note any other disabling effects or functional impairment resulting from the scars.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a bite injury to the right hand with degenerative joint disease of the fourth metacarpophalangeal joint and flexion deformity of the fifth finger.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected right hand disability under the rating criteria.  In particular, he or she should note whether there is limitation of motion, favorable ankylosis, or unfavorable ankylosis of any of the joints of the fingers affected.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




